    Case 2:18-cv-05038-JMA-AKT Document 15 Filed 03/07/19 Page 1 of 2 PageID #: 59




MANDATE
                              UNITED STATES COURT OF APPEALS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 14th day of January, two thousand and nineteen,

     ____________________________________

     Makesi Sadenai Lopez,                                      ORDER
                                                                Docket Number: 18-3510
                  Plaintiff - Appellant,

     v.

     Nassau County Correctional Center, John Doe,
     Correction Officer Cruz #3149, John Doe, Correction
     Officer Morano #2552, John Doe, Correction Officer
     Schmitt, Hector Santiago, Correctional Officer #2575,

                Defendants - Appellees.
     _______________________________________



          A notice of appeal was filed on November 9, 2018. The filing fee of $505.00 was due to be
     paid to the district court by January 10, 2019. The case is deemed in default.

           Instructions for moving for in forma pauperis status are provided in the Court's instructions
     entitled "How to Appeal a Civil Case in the United States Court of Appeals for the Second
     Circuit". The manual and the forms required to file the motion are enclosed with this order. They
     are also available on the Court's website www.ca2.uscourts.gov.

          IT IS HEREBY ORDERED that the appeal is dismissed effective February 4, 2019 unless
     by that date appellant either pays the fee in full, moves for in forma pauperis status in district
     court or, if district court has denied in forma pauperis status, moves in this Court for in forma
     pauperis status.




MANDATE ISSUED ON 03/07/2019
Case 2:18-cv-05038-JMA-AKT Document 15 Filed 03/07/19 Page 2 of 2 PageID #: 60



       If appellant has filed the motion in district court and the motion is pending, appellant
must so advise this Court in writing by the same date.


                                                       For The Court:
                                                       Catherine O'Hagan Wolfe,
                                                       Clerk of Court
